Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 1 of
                                      17




                                Exhibit A
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 2 of
                                      17




   July 29, 2018

   Mark W. Nelson, Esq.
   The Nelson Law Firm, LLC
   1740 High Street
   Denver, Colorado, 80218

   RE: The Expert Opinion of Robert L. Myers:
   Regarding Market Value, Fair Market Rental Value and Stigma Damage of 8052 S. Valleyhead
   Way, Aurora, Colorado

   Dear Mr. Nelson:

          Per your request for opinions regarding the market value, rental value and stigma damage
   to the above-referenced property. I have made physical inspections of the property and examined
   documents relating to the purchase and condition of the property. The following is a summary of
   the scope of tasks performed prior to reaching my opinions.
              •    Multiple conversations with Mark W. Nelson, Esq., regarding the property and the
                   formaldehyde damage that was discovered in the home owned by Janet Chi and
                   David Chi at 8052 S. Valleyhead Way, Aurora, Colorado.
              •    Review of the Complaint and Amended Complaints for Case #1:17-cv02230-MEH:
                   Janet Chi, David Chi, Wen-Cheng Chi, Shiu-Shia Wu, Shashi Rajyagor, Divyesh
                   Rajyagor, Neal Loy, Brienne Loy, Anterio Kittrell, Joella Kittrell, Plaintiffs v
                   Weyerhaeuser Company, Defendant
              •    Review of miscellaneous publications, news articles, memos and correspondence
                   relating to the description of the Weyerhaeuser TJI floor system with Flak Jacket
                   Protection installed on the Plaintiffs’ home and other homes in Colorado in 2016
                   and 2017. The information reviewed includes a description of possible health risks
                   related to the emission of formaldehyde gas from the joist systems, and three
                   remediation plans recommended by Weyerhaeuser to eliminate or reduce the
                   emission of the gas to recognized safe levels in the impacted homes.
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 3 of
                                      17
   Expert Opinion Report for The Nelson Law Firm, LLC                                   05/23/2018



                •    Property inspection and interview with David Chi on May 23, 2018.
                •    Consultation and inspection of subject property and comparable properties and
                     interview with owners of the properties with JoAnn Apostol, Colorado Certified
                     Residential Appraiser; Ms. Apostol is a Denver area residential appraiser and co-
                     authored the baseline appraisal and report for the property. Aaron Siegmund, real
                     estate appraiser trainee, was also present during the inspections and interviews.
                •    Discussions with appraisers, brokers, buyers and sellers with respect to attitudes
                     about formaldehyde gas issues.
                •    Completion of a survey of Denver area real estate brokers regarding perceived
                     market reactions to the homes that had the Weyerhaeuser TJI Floor Systems with
                     Flak Jacket Protection installed at the time of original home construction.
                •    Completion of an appraisal of 8052 S. Valleyhead Way, Aurora, as if there was no
                     damage to the property, as of May 23, 2018.
            The appraisal to be used to identify the Market Value of the property is intended to establish
   the base value of the property for litigation and stigma damages, as of the date of the inspection, May
   23, 2018. The Client is identified as Mark W. Nelson, Esq. and the intended users of the appraisal
   report include David Chi, Janet Chi, Wen-Cheng Chi, Shiu-Shia Wu and the United States District
   Court of Colorado. The report has been made in conformance with, and is subject to, the Uniform
   Standards of Professional Appraisal Practice (USPAP) and has been completed based upon the
   recommended methods and techniques of the Appraisal Foundation.
   Summary of Events
            On or about May 30 2017, the Chi’s purchased and moved into their newly constructed
   home at 8052 S. Valleyhead Way, Aurora, Colorado. The home was built by Lennar Homes and
   constructed using the Weyerhaeuser TJI Floor Systems with the Gen 4 Flak Jacket Protection as
   the floor system of the home. Upon moving into the home, the Chi’s began to experience symptoms
   that have been attributed to exposure to excessive and harmful levels of formaldehyde gas,
   including headaches, nausea, fatigue, sinus issues (nose bleeds, congestion and drainage), sore
   throats, and skin dryness. On August 1, 2017, shortly after moving into their new home, the Chi’s
   were notified that there was a problem with the floor system used in their home, and they were
   told to evacuate the home and seek alternative housing elsewhere, which they did. The off-gassing


   The Myers Company, LLC                                                                            Page 2
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 4 of
                                      17
   Expert Opinion Report for The Nelson Law Firm, LLC                                   05/23/2018



   of the floor system was mitigated by mechanical removal and the Chi’s moved back into the home
   on or about December 23, 2017.
            On July 18, 2017, Weyerhaeuser issued a press release notifying the public that all of the
   Weyerhaeuser TJI Floor Systems with Flak Jacket Protection manufactured after December 1,
   2016 were being recalled. Weyerhaeuser later notified builders that it had three approved methods
   available to mitigate the problem and reduce the emission levels of formaldehyde to safe levels.
   The first method involves replacing the floor joists with new floor joists that do not have properties
   emitting dangerous levels of gas. The second method involves cryo-blasting and/or mechanical
   removal (“mechanical removal”) of the formaldehyde resin from the joists. The third method
   involves painting over or encapsulation of the floor joists with a product that seals the floor joists
   and reportedly does not allow gasses to escape. This system is similar in concept to encapsulation
   methods used for asbestos.
   Market Value
            A Market Value appraisal was completed on the subject property based on the hypothetical
   condition that the home had no history of formaldehyde issues, and no structural or cosmetic
   damage evident at the time of inspection. I engaged JoAnn Apostol, Certified Residential
   Appraiser, who is an active appraiser in the Denver Metropolitan area to assist me in the baseline
   appraisal of the subject property. This collaboration was required for me to obtain geographic
   competency and an understanding of the market dynamics present in the Aurora area. Aaron
   Siegmund, real estate appraiser trainee, was also present during the inspections and interviews.
   The Appraisal Report is attached to, and made a part of, this report. Our opinion of market value
   was reached by the use of the Sales Comparison Approach and the Cost Approach to value.
            The Sales Comparison Approach involves selecting recent sales of similar properties for
   comparison to the subject property. We selected four sales for comparison from a larger pool of
   available sales that are similar in location, style, living area and general quality. We concluded that
   the current Market Value via the Sales Comparison Approach of the Loy residence was $645,000,
   as of the date of value. The estimate was supported by the Cost Approach to value.
   Stigma
            Stigma is defined in The Appraisal of Real Estate, Twelfth Edition, The Appraisal Institute
   2001, pg216, as: “A stigma is an externality that negatively impacts the value of a property or
   properties in proximity to it.’’ It is assumed, as a basis for my opinion, that all emissions of
   The Myers Company, LLC                                                                            Page 3
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 5 of
                                      17
   Expert Opinion Report for The Nelson Law Firm, LLC                                  05/23/2018



   formaldehyde gas will be remediated and that the home will be restored to a marketable condition
   when turned over to the owners for occupancy. The question is: If the owners were to sell the
   property, would the disclosure of the issues surrounding the Flak Jacket joists and subsequent
   remediation have an impact on the sale of the home? The owners must, by law, disclose that the
   home had a faulty dangerous floor system installed and remediation was required. It is clear that
   environmental remediations have taken place. The ceiling is closed in the basement of the home
   where the mechanical removal technique was used, therefore, the floor system is not visible and
   evidence of the remediation is not available for inspection. The following headings are found in
   the Colorado Sellers Property Disclosure Form.



            In my 45 years as a real estate broker and over 30 years as a real estate appraiser, I have
   seen market fears impact the sales prices of properties for different reasons. In the 1980’s, radon
   gas was a market fear that impacted the price of homes affected. Testing became the norm, and the
   seller typically was required to mitigate radon issues prior to the completion of the sale. The
   emotional response to radon has significantly diminished in the market, and although testing and
   mitigation are common, the price impact based on fear has diminished. Lead-based paint is another
   example of a market fear that, at one-time, impacted home prices. There is a federal requirement
   to disclose any known lead-based paint for all homes built prior to 1978, which includes significant
   fines for failure to disclose. The strictly enforced lead-based paint disclosure requirement has
   resulted in a reduced fear level for buyers, and prices do not tend to be impacted, with the exception
   of remediation, if needed.
            Areas of significant market fear are homes that have been cleaned after methamphetamine
    manufacturing took place in the home, repaired flood damaged homes, where a repeat event is
    possible, and homes that were repaired after suffering structural damage due to soils movement.
    Mold is a condition that is similar to formaldehyde contamination in that the fear of health issues
    as a result of mold exposure is very common. Since the exposure is, for the most part, unknown
    to those being exposed, a fear is present for many homebuyers. Almost every real estate contract
    I have examined, as a broker or appraiser in the past five years, has included a mold disclosure
    as a standard document. The inclusion of this disclosure, if mold is present or if it is not present,
    is evidence of the market concern with the issue.

   The Myers Company, LLC                                                                           Page 4
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 6 of
                                      17
   Expert Opinion Report for The Nelson Law Firm, LLC                                  05/23/2018



            The off-gassing of unacceptable levels of formaldehyde is new to the real estate market,
    and I was unable to identify any identical case studies evaluating site-built homes that had
    potentially harmful levels of formaldehyde and subsequent remediation of those homes. There
    have been cases involving mobile homes that emitted potentially harmful levels of formaldehyde,
    that were litigated; however, mobile homes are personal property, and the subject property is real
    property. The remediation of mobile homes often exceeded the original cost of the home.
    Therefore, no meaningful statistics can be applied to a real property damage case similar to the
    subject of this report.
            Based on my experience as a real estate broker and real estate appraiser, which includes
   my investigation into the specific facts of this case, it is my opinion that the property will have a
   stigma attached after the floor system is remediated, and the property is restored to a marketable
   condition. There will be two concerns for a typical buyer, in my opinion. The first concern is
   whether formaldehyde levels are acceptable, and whether those levels will increase again after the
   purchase? This concern will be present when one of the two recommended methods of remediation
   are used that do not involve the full replacement of the floor joist system in the home. If the floor
   joist system is replaced, concerns will include damage to the structure of the home, squeaky or
   uneven floors, and interior cosmetic stress. Since the remove and replace remediation does not
   entirely remove the original floor system, it is also reasonable for homeowners to be concerned
   about remaining formaldehyde off-gassing within the home. The challenge is to estimate the
   amount of the stigma and reduce it to a dollar or percentage amount. The real estate market and
   pricing considerations do not follow an exact mathematical formula, as the reactions of buyers
   differ. A condition that is of great concern to one buyer may be of little or no concern to another.
   This effect would be present with the subject property and some buyers would not purchase the
   property for any price, due to the fear of reoccurrence. Alternatively, some buyers would not care
   because the problem is reportedly fixed, and some buyers would look at the disclosure as an
   opportunity to negotiate a lower price. Two basic economic principles come into play with respect
   to the facts of this case, the Principle of Competition and the Principle of Substitution.
            The 12TH Addition of The Appraisal of Real Estate, published by the Appraisal Institute
   summarizes the appraisal principles on page 38.
   Competition: Between purchasers or tenants, the interactive efforts of two or more potential
   purchasers or tenants to make a sale or secure a lease; between sellers or landlords, the interactive
   The Myers Company, LLC                                                                           Page 5
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 7 of
                                      17
   Expert Opinion Report for The Nelson Law Firm, LLC                                  05/23/2018



   efforts of two or more potential sellers or landlords to complete a sale or a lease; among
   competitive properties, the level of productivity and amenities or benefits characteristic of each
   property considering the advantageous or disadvantageous position of each property relative to
   the competitors.
   Substitution: The appraisal principle that states that when several similar or commensurate
   commodities goods or services are available, the one with the lowest price will attract the greatest
   demand and widest distribution. This is the primary principle upon which the cost and sales
   comparison approaches are based.
            Based on the Principle of Competition, it is clear the subject property would be at a
   disadvantage to similar homes offered for sale that had not had a faulty floor system installed or
   had a remediated formaldehyde issue. The Principle of Substitution states that a lower price for a
   similar product will attract the greatest demand. I conclude that the subject property would be
   marketable after remediation, but most likely at a lower price than a competitive home that had
   not suffered the same issues.
            There are several recognized methods used to quantify the effects of stigma. The most
   reliable is the paired sales analysis or sale-resale analysis. These techniques compare the sale of
   homes impacted by an event with similar homes not impacted by the event. Another method is a
   statistical analysis of homes impacted by a specific event with comparison to non-impacted
   properties. The existence of formaldehyde is a private issue between buyer and seller and not of
   public record for the homes sold. In addition, remediation of formaldehyde issues in homes in
   Colorado did not begin until mid-2017, at the earliest, and continues into 2018.
            As such, there are not a statistically reliable number of sales of homes post-remediation,
   with full disclosure, to compare to the sales of similar unaffected homes. Since there is little or no
   verifiable data available for homes sold with formaldehyde issues, the use of these types of
   analyses are not possible. A third recognized method is survey and interview. This method tests
   the reaction to a condition or event and is typically based on information obtained from market
   participants, including potential buyers, real estate brokers, appraisers and sellers of real estate.
   This is the method I utilized to assist me in reaching an opinion of stigma in this case.
            I have had discussions with respect to formaldehyde stigma in the recent appraisal classes
   in which I was the instructor and noted the appraisers’ opinions. I also conducted a survey of real
   estate brokers in the Denver Metropolitan area to determine the knowledge and reaction to the
   The Myers Company, LLC                                                                           Page 6
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 8 of
                                      17
   Expert Opinion Report for The Nelson Law Firm, LLC                                    05/23/2018



   formaldehyde issue. It is my opinion, based on my experience, that buyers are significantly
   influenced by the opinions of the real restate brokers that they have chosen to represent them. The
   brokers are typically more informed of potential issues that relate to the value of real estate, and
   their professional advice has a significant impact on the actions of the buyers that they represent.
            The results of the full survey are attached to this opinion letter, and a summary of the survey
   follows:
           •    There were 101 respondents to the survey.
           •    14.85% of the respondents have 0-5 years’ experience, 11.88% have 5-10 years, 19.80%
                have 10-15 years and 53.47% have over 15 years’ experience.
           •    97.03% of the respondents practice real estate in Adams, Arapahoe, Boulder, Jefferson,
                Larimer or Weld Counties.
           •    61.39% of the respondents were aware of the defective floor joist system, and 38.61%
                had no knowledge prior to the survey.
           •    59.41% of the respondents knew that Weyerhaeuser had recalled the floor systems and
                that mitigation was in process.
           •    42.57% of the respondents knew there was litigation regarding the issue
           •    If a broker was representing a buyer, and they were advised that the home had been
                repaired, 51.35% would advise their client not to make an offer on the home, 22.97%
                would advise buyers to offer less than a similar home without the issue, and 25.68%
                would advise their buyer that there was no issue and offer the same as a similar home.
           •    96% to 100% of the brokers would disclose the mitigated floor system when dealing
                with either the buyer or sellers of the homes affected.
           •    Brokers were asked if they were listing a home to sell, would they expect market
                resistance if the floor system hand been replaced? A summary of responses revealed
                that 25.2% indicated that there would be significant market resistance, 27.85% expected
                moderate resistance, 30.38% expected a small impact, and 16.46% responded that there
                would be no impact.
           •    Brokers were asked if they were listing a home to sell, would they expect market
                resistance if the floor system had been Cryo-blasted? A summary of responses revealed
                that 39.97% indicated that there would be significant market resistance, 45.57%

   The Myers Company, LLC                                                                             Page 7
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 9 of
                                      17
   Expert Opinion Report for The Nelson Law Firm, LLC                                 05/23/2018



                expected moderate resistance, 13.92% expected a small impact, and 2.53% responded
                that there would be no impact.
           •    Brokers were asked if they were listing a home to sell, would they expect market
                resistance if the floor system hand been painted over/? A summary of responses
                revealed that 63.2% indicated that there would be significant market resistance, 29.11%
                expected moderate resistance, 7.59% expected a small impact, and 0% responded that
                there would be no impact.
           •    Questions were asked to obtain the brokers’ opinions as if they were representing a
                buyer, and the floor system had been replaced. A summary of the responses indicated
                that 76.92% indicated that they would advise the buyer to seek an outside opinion to
                determine if the home was safe, 14.10% would advise buyers to find a different home,
                and the remainder indicated that there would be some impact on pricing.
           •    Questions were asked to obtain the brokers’ opinions as if they were representing a
                buyer, and the floor system had been cryo-blasted. A summary of the responses
                indicated that 78.21% indicated that they would advise the buyer to seek an outside
                opinion to determine if the home was safe, 17.95% would advise buyers to find a
                different home, and the remainder indicated that there would be some impact on pricing.
           •    Questions were asked to obtain the brokers’ opinions as if they were representing a
                buyer, and the floor system had been painted over. A summary of the responses
                indicated that 65.38% indicated that they would advise the buyer to seek and outside
                opinion to determine the home was safe, 30.77% would advise buyers to find a different
                home, and the remainder indicated that there would be some impact on pricing.
           •    A specific question regarding the impact on pricing was asked of the brokers, assuming
                the floor joist system had been replaced. A summary of the responses indicated that
                50.00% stated there is no impact on value, 9.46% estimated $1,000 to $5,000 in price
                reduction, 10.81% indicated that 3% to 5% would represent the price impact, 12.16%
                indicated a price impact at over 5% and 17.57% indicated that they would advise the
                buyer not to buy the home.
           •    A specific question regarding the impact on pricing was asked of the brokers, assuming
                the floor joist system had been cryo-blasted. A summary of the responses indicated that


   The Myers Company, LLC                                                                          Page 8
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 10 of
                                       17
   Expert Opinion Report for The Nelson Law Firm, LLC                                 05/23/2018



                17.14% stated there is no impact on value, 12.86% estimated $1,000 to $5,000 in price
                reduction, 21.43% indicated that 3% to 5% would represent the price impact, 18.57%
                indicated a price impact at over 5%, and 30.00% indicated that they would advise the
                buyer not to buy the home.
           •    A specific question regarding the impact on pricing was asked of the brokers, assuming
                the floor joist system had been painted over. A summary of the responses indicated that
                7.35% stated there is no impact on value, 10.29% estimated $1,000 to $5,000 in price
                reduction, 8.82% indicated that 3% to 5% would represent the price impact, 20.59%
                indicated a price impact at over 5%, and 52.95% indicated that they would advise the
                buyer not to buy the home.
            The results of the survey and my interviews with brokers and real estate appraisers clearly
   establishes that there will be a stigma attached to the home after remediation is completed. The
   impact to the property differs based on the type of remediation selected to correct the problem.
   The solution with the least amount of anticipated stigma is the replacement of the floor system.
   There were concerns relating to the structural integrity of the home and main floor issues, which
   is evidenced by the 17.57% of the brokers indicating that they would advise the buyers not to
   purchase the property, even at a reduced price. A stronger indication of stigma was expressed with
   the mechanical removal solution, and the strongest market resistance is indicated when painting
   over the joists to encapsulate them. Common comments observed that if the paint on the interior
   and exterior of the home deteriorated, why would the paint over the floor system not eventually
   fail?
            Based upon all of the forgoing data, and my observations, experiences as a real estate
   broker and real estate appraiser for the past 45 years, I estimate that the ongoing stigma to the
   property, even assuming all formaldehyde and cosmetic problems were corrected, would largely
   depend on type of correction. In all cases, I conclude that there will be a stigma to the property. I
   have based my opinions on the uncertainty that the remediation has and will continue to work, and
   that a typical buyer will seek a price advantage because of these issues. The percentage of brokers
   that would advise the buyers not to purchase an affected home at any price would, in effect, reduce
   the available buyers for the home and increase marketing time and the related holding costs to own
   the home during the extended marketing period. As discussed earlier, I assume the economic
   Theory of Competition will impact the property prices.
   The Myers Company, LLC                                                                          Page 9
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 11 of
                                       17
   Expert Opinion Report for The Nelson Law Firm, LLC                                05/23/2018



            The subject property is located in a new home area that has homes available for sale that
   do not have faulty floor systems, and there are new homes and resale homes available nearby with
   no similar issues. There is no reason for a buyer to assume the risk of contamination, structural
   issues, or market fears except price. I have estimated the probable price adjustment based upon my
   investigation with quantifiable estimates and based upon my professional experience and
   judgement after the consideration of the relevant data available.
            Assuming the floor system is replaced, 40.47% indicated that the reduction in value would
   be from 3% to not making an offer on the home at any price. It is my opinion that a typical buyer
   would purchase the home after an approximate 5% adjustment in price if the floor system was
   successfully replaced, all cosmetic repairs had been satisfactorily performed, and an acceptable air
   quality test had been obtained.
            Assuming the floor system is mechanically treated, 70.00% indicated that the reduction in
   value would be from 3% to not making an offer on the home at any price, with 48.57% indicating
   a higher than 5% price impact. It is my opinion that a typical buyer would purchase the home after
   an approximate 10% adjustment in price, if the floor system was successfully mechanically treated,
   all cosmetic repairs had been satisfactorily performed, and an acceptable air quality test had been
   obtained.
            Assuming the floor system is painted over, 82.35% indicated that the reduction in value
   would be from 3% to not making an offer on the home at any price, with 73.53% indicating a
   higher than 5% price impact. It is my opinion that a typical buyer would purchase the home after
   an approximate 15% adjustment in price, if the floor system was painted over, all cosmetic repairs
   had been satisfactorily performed, and an acceptable air quality test had been obtained.
            If any one of the conditions noted above (successful remediation, cosmetic repairs, and
   acceptable air quality) were not obtained the price adjustment would be greater than that stated
   above.
            The subject property has had a mechanical removal of the formaldehyde and I estimate that
   market the impact of this remediation technique subject property would be approximately 10%
   and that it would be applied to the Market Value of the home. The home value, without
   consideration of the contamination was $645,000, therefore the following calculation applies:
   $645,000 x 10% = $64,500. The estimated stigma would also include additional costs related to
   the formaldehyde problem. A typical buyer will require that the owner provide testing for
   The Myers Company, LLC                                                                     Page 10
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 12 of
                                       17
   Expert Opinion Report for The Nelson Law Firm, LLC                                   05/23/2018



   formaldehyde at the time of contract, at the owner’s expense. Further, I expect the marketing time
   to be increased as a result of the diminished pool of potential buyers. Therefore, I conclude that
   the total stigma damages for the subject property are no less than $64,500.
   Market Rent
            A rent survey was completed in the area to determine the fair market rent of the property,
   as of the date of value. Similar properties were selected for comparison, and the range of rents in
   the area ranged from $1,650 to $4,900 per month. After analyzing the features of the home, square
   footage, age and location, we concluded that $2,800 per month is the fair market rent of the
   property, as of the date of value. A copy of the comparable rental properties is included in the
   addendum to this report.
            I have attached the current appraisal report and survey results in the addendum to this
   report. My opinions are based on my experience as both a Real Estate Broker and a Certified
   General Appraiser and an active participant in the Colorado real estate market for approximately
   45 years. I submit this report with the certification found on the following page.

   Respectfully Submitted:


   Robert L. Myers
   Colorado Certified General Real Estate Appraiser #1716
   Colorado Licensed Real Estate Broker #163741




   The Myers Company, LLC                                                                        Page 11
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 13 of
                                       17
   Expert Opinion Report for The Nelson Law Firm, LLC                                  05/23/2018



                                                 CERTIFICATION
   I certify that, to the best of my knowledge and belief:

   The statements of fact contained in this report are true and correct.

   The reported analyses, opinions, and conclusions are limited only by the reported assumptions and
   limiting conditions and are my personal, impartial, and unbiased professional analyses, opinions,
   and conclusions.

   I have no present or prospective interest in the property that is the subject of this report and no
   personal interest with respect to the parties involved.

   I have completed no services as an appraiser, or in any other capacity, regarding the property that
   is the subject property of this report within the three-year period immediately preceding my
   acceptance of this assignment.

   I have no bias with respect the property that is the subject of this report or to the parties involved
   with this assignment.

   My engagement in this assignment was not contingent upon developing or reporting predetermined
   results.

   My compensation for completing this assignment is not contingent upon the development or
   reporting of a predetermined value or direction in value that favors the cause of the client, the
   amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent
   event directly related to the intended use of this appraisal.

   The reported analyses, opinions, and conclusions were developed, and this report has been
   prepared, in conformity with the requirements of the Code of Professional Ethics & Standards of
   Professional Appraisal Practice of the Appraisal Institute, which include the Uniform Standards of
   Professional Appraisal Practice and The Code of Ethics and Standards of Practice of the National
   Association of Realtors.
    I have made a personal inspection of the property that is the subject of this report.

   JoAnn Apostol has provided significant real property appraisal assistance to the person signing
   this certification. Aaron Siegmund, real estate appraiser trainee, was also present during the
   inspections and interviews.




   Robert L. Myers
   Colorado Certified General Appraiser #1716
   Colorado Licensed Real Estate Broker #163741


   The Myers Company, LLC                                                                       Page 12
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 14 of
                                       17




                             ADDENDUM
   Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 15 of
                                          17
                               ROBERT L. MYERS
                              944 Cheyenne Boulevard
                            Colorado Springs, CO 80905
                     (719)559-9584 Business (719) 930-4795 Cell
                              rob@myerscompany.biz
PROFESSIONAL EXPERIENCE

APPRAISAL
The Myers Company, LLC
I have been a real estate appraiser since 1984 and am currently active in the appraisal practice. I hold a State of Colorado designation
as a Certified General Appraiser which allows me to appraise both commercial and residential properties in the state. I have completed
over 5,000 residential appraisals and several hundred commercial appraisals since 1984. I was licensed as a real estate broker in
Colorado in 1973 and have been continuously been active as a broker since that time. I am a part time appraisal instructor for
Brightwood College and am nationally certified as an instructor for The Uniform Standards of Appraisal Practice (USPAP).

LICENSES AND CERTIFICATIONS:
Colorado Certified General Appraiser #CG 1716
Colorado Real Estate Broker #1B00163714
Nationally Certified Instructor for Uniform Standards of Appraisal Practice #10575

PROFESSIONAL ASSOCIATIONS AND COMMUNITY AFFILIATIONS
Pikes Peak Association of Realtors
National Association of Realtors Appraisal Section
Colorado Springs Home Builders
Rapid City, SD Planning Commission 1982
Pikes Peak Mental Health, Finance Committee member 1995
Saint Mary’s High School Football Coach 1992-1994
Colorado College, Football Coach 1994-1997
Coronado High School Football Coach 2015-2017
Appraisal Instructor Appraisal Continuing Education School 2005-2009
Appraisal Instructor Brightwood College 2010- Present

INSTRUCTOR FOR LICENSING AND CONTINUING EDUCATION: BRIGHTWOOD COLLEGE
Uniform Standards of Appraisal Practice  Land Value and Cost Approach
Appraisal Principles                     Sales and Income Approach
Appraisal Practice                       FNMA Guidelines
Advanced Residential Applications        Statistics and Modeling
Residential Case Studies                 Industry Update FNMA Guidelines
Distinctive Residential Properties       Introduction to Litigation and Expert Witness Testimony

TESTIMONY AND DEPOSITIONS

11/2001 Glauvitzv v Glauvitz El Paso County District Court 01DR2424 Attorneys-Hall and Evans
06/2001 Harney v Wellshire Homes El Paso County District Court 99-CV-1750 Attorneys: Hall and Evans
10/2002 Stalcap and LewisvV Schlage Lock Company, Ingersoll-Rand Company, and Eagle-Pitcher Industries Denver Federal Court CV 02-RB-
1188 (OES) Deposition Attorneys: D Robert Jones
01/2003 Dassero V Falcon Properties El Paso County District Court Case Number: 01 CV 839 Deposition Randel M Weiner Attorney
7/2004 Reeves v Carr El Paso County District Court 02DR4400 Attorney Michael Luchetta
10/2004 Saulnier v Hansen El Paso County District Court 03DR1828 Attorney Michael Luchetta
05/2005 Hyattvv v Hyatt El Paso County District Court 03DR4212 Div 9 Attorney Michael Luchetta
1/2005 Nadine A. Johnson Trust v Old Republic National Title-Arbitration Attorney Edward McCord
01/2007 Goldbergv v Goldberg El Paso County District Court 06DR2706 Attorney Michael Luchetta
04/05/2007 Wanda Hasty v Fremont Paving and Redi-Mix Deposition Attorney Randall M. Weiner
06/2007 Cunico v Cunico El Paso County District Court 06 DR 4341 Attorney Michael Luchetta
9/9/ 2008 Clay Walton v Terry Rush Walton El Paso County District Court 07DR4694 Attorney Michael Luchetta
02/2009United Western Bank v. Homestar Mortgage Services LLC Denver District Court Case 07 CV 11616. Attorney Moye/White
09/2012 Hoerauf V Hoerauf El Paso County District Court #DR 4100 Attorney Michael Carpenter
01/2012 Ames V CHS Denver District Court - Deposition Attorney Randall M Weiner
12/2012 Grock LLC v. Canon City & Royal Gorge RR, LLC et al., Fremont County D. Ct. Case No. 2012 CV 52.Deposition Dan Slater Attorney
11/2013 Evans v Evans El Paso County District Court Case #13DR 1548 Attorney Michael Carpenter
02/2015 Citizens for quiet Skies v Mile High Skydiving Boulder District Court Case #2013CV31563,Trial Attorney Randal M. Weiner
   Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 16 of
                                          17
01/2016 Baron v Kissing Camels Property Owners Association El Paso County District Court Case # 2015cv31111 Attorney Edward Gleason
01/2016 Sinclair Pipeline v Ivar Larson & Lauren Sandberg Weld County District Court Case #2012 CV 907 Deposition Attorney Matt Ososfky
12/2016 Henrique &Andreina Fernandez v Buildrite Builders, LLC Judicial Arbiter Group JAG No. 16-0717A Attorney Trevor Young
02/2018 Harding v Shironaqka, Weld County District Cour tCase #17CV30261 Deposition Attorneys: Gerald Jorgensen & Brandon Hitchens

No Publications

APPRAISAL TRAINING AND CLIENT LIST

             Aappraisal Institute:                                      Northwest Training Institute:
              Capitalization Theory Part A                              Small Office Complex Development
              Capitalization Theory Part B                              Apartment Development
              Case Studies in Real Estate Valuation                     Large Project Finance
              Litigation Valuation
              Electronic Appraisals
              Standards of Professional Practice and Conduct
              Uniform Appraisal Standards for Federal Land
             Acquisitions, 2016 Yellow Book
             Colorado Approved Real Estate Licensing                   F.N.M.A. REO Appraisal Seminar
              Appraisal I                                              Site Valuations
              Appraisal II                                             Affordable Housing Disposition Program
              Real Estate Finance                                      Appraising from the Review Appraiser's Perspective
              Real Estate Law                                          Appraising Complex Residential Properties
              Real Estate Contracts                                    Pikes Peak Area Council of Governments Building
              Real Estate Management                                   Codes
              Colorado Broker's preparation                            Condemnation Appraisals
              CREC Annual Updates                                      1031 Exchanges
             Miscellaneous
             NCRE Property Inspection                                  National USPAP Instructor Class
             Commercial Real Estate Finance                            Market valuations and financial considerations
             Appraisal reporting of complex properties                 Wealth through mortgages parts 1, 2 and 3
             Colorado Eminent Domain                                   Electronic Appraisals
             Helping Buyers and sellers in a changing market           Brokerage administration
             Mortgage brokers license required classes
             Appraisal clients                                         Attorney Clients
             Central Bank and Trust                                    Michael Luchetta         Virginia Gatz
             Colorado East Bank                                        Michael Carpenter        Leo Finklestein
             TBK Bank                                                  Robert Clothier          David Johnson
             Northstar Bank                                            Lisa Dailey              Trevor Young
             Independent Bank                                          Han Law Group            Lee Jolivet
             5-Star Bank                                               Robert Fisher            Sidney Patin
             Collegiate Peaks Bank                                     Tom Henley               Jennifer James
             Cheyenne Mountain Bank                                    Bill Hornbostel          Julie Wolf
             Vector Banks                                              Jeanne M. Wilson         Mark Finlayson
             Stockman Kast Tyan & Company                              Clawson & Clawson        Ken Myers
             Garden of the Gods Bank                                   Hall and Evans           Howard Alpern
             Stockmen’s Bank                                           Matthew Osofsky           Deanne Cain Fischlein
             Farmers State Bank                                        Randell Weiner           Patricia Germer-Coolidge
             City of Colorado Springs                                  Lewis Roca Rothgerber    James English
             City of Salida                                            Hamilton Faatz            Ross Marhoffer
             State of Colorado                                         Moye/White                Robert Wells
             FDIC                                                      Joi Kush                  Nichole Bartell
                                                                       Brian Boal                Carl Graham
                                                                       Cordell & Cordell         Susan Marhoffer
                                                                       Gerald Jorgensen          Mark Nelson




FEE SCHEDULE: $225.00 per hour for testimony and trial preparation, $175.00 per hour for research
and consulting, mileage @ $0.57 per mile. Appraisals are completed on a fixed fee bid.
Case 1:17-cv-02230-PAB-MEH Document 189-2 Filed 05/24/19 USDC Colorado Page 17 of
                                       17
